DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 June 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,226,115 to Shirasaki et al. (hereinafter “US1”) in view of US Patent No. 6,048,103 to Furukata et al. (hereinafter “US2”).
Regarding Claim 1, US1 describes an optical fiber ferrule adapter comprising: a first ferrule (200), an output optical fiber assembly (226), and a first collimating lens (212), a second collimating lens (220), a half wave plate (210), a Faraday rotator (214), a first birefringence member (208) and a second birefringence member (224) which are provided between the first ceramic ferrule and the output optical fiber assembly; the first birefringence member being adjacent to the first ceramic ferrule, the second birefringence member being adjacent to the output optical fiber assembly; the first collimating lens, the second collimating lens, the Faraday rotator and the half wave plate being arranged between the first birefringence member and the second birefringence member; the Faraday rotator being positioned between the first collimating lens and the second collimating lens (see Fig 1 and Columns 2-3). US1 is silent as to the material of the ferrule. Ferrules are well-known in the art to be made from ceramic. US2 describes ferrules made from ceramics (see Col 9 Lns 30-33). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the ferrule of US1 from a ceramic material. The motivation for doing so would have been to make use of a known technique for improving similar devices in the same way.
Regarding Claims 4, US1 does not describe the physical structure and component positioning of the ferrule adapter. US2 describes a ferrule adapter (see Fig 11) including a ceramic ferrule (23a), an output optical fiber assembly (23b, 27), and a first collimating lens (5a, 51a), a second collimating lens (5b, 51b), a half wave plate (36, 133), a Faraday rotator (34), a first birefringence member (35) and a second birefringence member (37) which are provided between the first ceramic ferrule and the output optical fiber assembly. Further, US2 describes the first birefringence member is attached to a first outer surface of the first collimating lens toward the first ceramic ferrule, the second birefringence member is attached to a second outer surface of the second collimating lens toward the output optical fiber assembly (see Figs 9-11). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the overall assembly structure of US2 to hold the components in US1 in their relative positions. The motivation for doing so would have been to make use of a known technique for improving similar devices in the same way.
Regarding Claims 5, US1 does not describe the physical structure and component positioning of the ferrule adapter. US2 describes a ferrule adapter (see Fig 11) including a ceramic ferrule (23a), an output optical fiber assembly (23b, 27), and a first collimating lens (5a, 51a), a second collimating lens (5b, 51b), a half wave plate (36, 133), a Faraday rotator (34), a first birefringence member (35) and a second birefringence member (37) which are provided between the first ceramic ferrule and the output optical fiber assembly. Further, US2 describes the first birefringence member attached to the first ceramic ferrule and the second birefringence member attached to the output optical fiber assembly (see Figs 9-11). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the overall assembly structure of US2 to hold the components in US1 in their relative positions. The motivation for doing so would have been to make use of a known technique for improving similar devices in the same way.
Regarding Claims 6, US1 does not describe the physical structure and component positioning of the ferrule adapter. US2 describes a ferrule adapter (see Fig 11) including a ceramic ferrule (23a), an output optical fiber assembly (23b, 27), and a first collimating lens (5a, 51a), a second collimating lens (5b, 51b), a half wave plate (36, 133), a Faraday rotator (34), a first birefringence member (35) and a second birefringence member (37) which are provided between the first ceramic ferrule and the output optical fiber assembly. Further, US2 describes the first birefringence member attached to the first ceramic ferrule, the half wave plate attached to a side of the first birefringence member away from the first ceramic ferrule, and the second birefringence member attached to the output optical fiber assembly (see Figs 9-11). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the overall assembly structure of US2 to hold the components in US1 in their relative positions. The motivation for doing so would have been to make use of a known technique for improving similar devices in the same way.
Allowable Subject Matter
Claims 2, 3, and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 3, and 7-10 describe, at least, the Faraday rotator accommodated in a magnetic ring, the first collimating lens attached to a first end surface of the magnetic ring toward the first ceramic ferrule, and the second collimating lens attached to a second end surface of the magnetic ring toward the output optical fiber assembly.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/Primary Examiner, Art Unit 2874